             IN THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
              CIVIL CASE NO. 1:20-cv-00259-MR-WCM


WILLIAM MARK KRINGS,             )
                                 )
                   Plaintiff,    )
                                 )
     vs.                         )                 ORDER
                                 )
AVL TECHNOLOGIES,                )
                                 )
                   Defendant.    )
________________________________ )

     THIS MATTER is before the Court on the Defendant’s Motion to

Dismiss Plaintiff’s Complaint [Doc. 5] and the Magistrate Judge’s

Memorandum and Recommendation [Doc. 9] regarding the disposition of

that motion.

     Pursuant to 28 U.S.C. § 636(b) and the standing Orders of Designation

of this Court, the Honorable W. Carleton Metcalf, United States Magistrate

Judge, was designated to consider the Defendant’s motion and to submit a

recommendation for its disposition.

     On February 10, 2021, the Magistrate Judge filed a Memorandum and

Recommendation in this case containing conclusions of law in support of a

recommendation regarding the Defendant’s motion. [Doc. 9]. The parties

were advised that any objections to the Magistrate Judge’s Memorandum


     Case 1:20-cv-00259-MR-WCM Document 10 Filed 04/01/21 Page 1 of 2
and Recommendation were to be filed in writing within fourteen (14) days of

service. The period within which to file objections has now expired, and no

written objections to the Memorandum and Recommendation have been

filed.

         After a careful review of the Magistrate Judge’s Recommendation, the

Court finds that the proposed conclusions of law are consistent with current

case law. Accordingly, the Court hereby accepts the Magistrate Judge’s

recommendation that the Defendant’s Motion to Dismiss should be granted.

         IT IS, THEREFORE, ORDERED that the Memorandum and

Recommendation [Doc. 9] is ACCEPTED; the Defendant’s Motion to

Dismiss Plaintiff’s Complaint [Doc. 5] is GRANTED; and this action is

DISMISSED WITHOUT PREJUDICE.

         IT IS SO ORDERED.

                                    Signed: April 1, 2021




                                         2

         Case 1:20-cv-00259-MR-WCM Document 10 Filed 04/01/21 Page 2 of 2
